
	
		II
		112th CONGRESS
		1st Session
		S. 1319
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to establish a system of
		  background checks for employers and employees of the electronic life safety and
		  security system installation and monitoring industry, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Life Safety and Security
			 Systems Federal Background Check Act of 2011.
		2.FindingsCongress finds the following:
			(1)The electronic life safety and security
			 systems industry performs critical security installation and protection for
			 much of the infrastructure in the United States and provides commercial
			 buildings, public agencies and residences with alarm and security systems that
			 are an important part of homeland security and anti-crime and terrorist
			 prevention.
			(2)The electronic life safety and security
			 systems industry includes central monitoring stations and individual
			 employer-owned companies and other private sector businesses that install alarm
			 and security systems in infrastructure of the United States.
			(3)Some States do not
			 provide for any licensing or regulation requirement that includes a State or
			 Federal background check on employers and employees of the companies involved
			 in the electronic life safety and security systems industry.
			(4)Many employers and employees in the
			 electronic life safety and security systems industry travel across State lines
			 to install systems and may or may not be required to undergo Federal background
			 checks as a condition of employment and in some cases there may be background
			 check requirements at the State level or duplicated background checks at the
			 county or city levels.
			(5)Many employers and employees in the
			 electronic life safety and security systems industry have access to public and
			 private structures and should undergo a Federal background check in order to
			 protect lives and property.
			3.DefinitionIn this Act, the term electronic life
			 safety and security systems industry means businesses that provide
			 installation and central monitoring of fire and burglar alarm systems to public
			 or private entities, including fire alarms, burglar alarms, closed-circuit TV,
			 biometric systems, access control systems, personal emergency response systems,
			 and other crime prevention systems.
		4.Establishment of
			 background check
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Attorney General shall
			 establish a method to permit employers in the electronic life safety and
			 security systems installation and monitoring industry to request State and
			 Federal fingerprint-based background checks, in accordance with the information
			 contained in appropriate records acquired under section 534 of title 28, United
			 States Code, and to provide any resulting relevant criminal history record
			 information in accordance with the goals and standards described in this
			 Act.
			(b)RequirementsThe
			 method for background checks established under subsection (a)—
				(1)shall
			 allow—
					(A)employers to discover if employees or
			 prospective employees have been convicted of a felony or of an offense
			 involving dishonesty or false statement or the use of force against the person
			 of another during the 10-year period before the background check is conducted;
			 and
					(B)employers to obtain a background check of
			 State and Federal criminal history record information by submitting
			 fingerprints—
						(i)to the Attorney General through the State
			 criminal history record repository of the State in which the employer is
			 located; or
						(ii)if a State declines to allow access to the
			 criminal history record repository of the State, in a manner determined by the
			 Attorney General; and
						(2)shall not
			 duplicate access by an employer regarding an employee working only within 1
			 State where the State licensing and regulation of that employee already
			 requires a Federal background check.
				(c)FeesThe
			 Attorney General may set reasonable fees to be charged in connection with the
			 method for background checks established under subsection (a).
			(d)Privacy
			 protectionsThe Attorney
			 General, in establishing the method for background checks under subsection (a),
			 shall give due consideration to privacy protections and employee rights. Each
			 employee for whom a background check is provided under this section should have
			 an effective means provided to seek a correction or dispute the outcome of the
			 background check.
			
